Citation Nr: 0734353	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  06-29 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an initial rating in excess of 10 percent 
for headaches as a residuals of a concussion.

3.  Entitlement to an initial compensable evaluation for 
hearing loss.

4.  Entitlement to an initial compensable evaluation for 
residuals of phosphorus burn to the left foot.

5.  Entitlement to an initial compensable evaluation for a 
perforated right eardrum.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran (appellant) had active duty service from July 
1966 to May 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board hearing at the RO in 
June 2007.  


FINDINGS OF FACT

1.  The service-connected PTSD is manifested primarily by 
complaints of sleep problems and a dislike of crowds, which 
is productive of occupational and social impairment with 
reduced reliability and productivity.  

2.  The service-connected headaches as a residual of 
concussion are manifested by purely subjective complaints.  

3.  The veteran's service-connected bilateral hearing loss 
has been productive of Level I hearing acuity in the right 
ear and Level II hearing acuity in the left ear.

4.  A phosphorus burn to the left foot healed without 
residuals with the exception of a small scar.  

5.  The maximum schedular evaluation for perforation of the 
right ear tympanic membrane has been assigned.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating in 
excess of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002);  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2007). 

2.  The criteria for entitlement to an initial rating in 
excess of 10 percent for headaches as a residuals of a 
concussion have not been met.  38 U.S.C.A. §§ 1155, 5107, 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.120, 4.124a, Diagnostic 
Code 8045 (2007).

3.  The criteria for entitlement to an initial compensable 
disability evaluation for the veteran's service connected 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 
4.85, Diagnostic Code 6100 (2007).

4.  The criteria for entitlement to an initial compensable 
evaluation for residuals of phosphorus burn to the left foot 
have not been met.  38 U.S.C.A. § § 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.118, Diagnostic Codes 7801-7805 (2007). 

5.  The criteria for an initial compensable e evaluation for 
perforation of the right ear tympanic membrane have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.  §§ 
3.321, 4.87, Diagnostic Code 6211 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussion in a December 2006 
letter informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefits sought and 
the responsibilities of the veteran and VA in obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board also notes that the December 2006 VCAA letter 
expressly notified the appellant that he should submit any 
pertinent evidence in his possession.  The requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  Subsequent to the rating decision on 
appeal, the RO did provide notice to the claimant regarding 
what information and evidence was needed to substantiate the 
claim, the veteran has had the chance to submit evidence in 
response to the VCAA letters.  Under these circumstances, the 
Board finds that all notification and development action 
needed to render a fair decision on these claims has been 
accomplished and that adjudication of the claims, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman, supra.  

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claim and also was provided with notice of 
the types of evidence necessary to establish a rating and 
effective date for the disabilities on appeal in the December 
2006 letter.   

Essentially, the VCAA requires that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The Board also finds that there has been compliance with the 
VCAA assistance provisions.  The requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  No additional pertinent 
evidence has been identified by the appellant as relevant to 
the issues on appeal.  VA medical records dated from 2005 to 
2007 were received after the June 2007 travel board hearing 
conducted by the undersigned.  The veteran waived RO review 
of this evidence at the time of the hearing.  

In statements from the veteran, which were received in July 
2006 and January 2007, he indicated that he did not have any 
additional evidence to submit in support of his claims.  
Under the circumstances of this particular case, no further 
action is necessary to assist the appellant.

General rating criteria

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2.  
Where, as in this case, the appeal arises from the original 
assignment of disability evaluations following awards of 
service connection, the severity of the disabilities at issue 
are to be considered during the entire period from the 
initial assignment of the disability rating to the present 
time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Entitlement to an initial rating in excess of 50 percent for 
PTSD.

Criteria

The criteria for rating PTSD that became effective on, and 
subsequent to, November 7, 1996, provide for the following 
ratings: 

100 percent: Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70 percent: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

50 percent: Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long- term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

Factual Background

The claim for an increased rating was submitted in October 
2003.  

A VA clinical record dated in January 2004 indicates the 
veteran reported disorientation, feeling like he was 
someplace else and being unable to recall a person's name 
that he was speaking to at that the time.  He had headaches 
at these times.  He had panic attacks.  The assessment was to 
send the veteran to the PTSD clinic.  

At the time of an April 2004 VA initial examination for PTSD, 
the veteran denied any prior psychiatric treatment but did 
have a history of depression and anxiety.  He was first 
hospitalized at a private facility in the early 1970's 
because he was feeling very disillusioned and disoriented.  
He reported a couple of prior suicide attempts which occurred 
in the 1970's.  He was unemployed.  He had been living on his 
retirement and his income from farming.  He last worked in 
October 2003 at a position he held for 13 years.  He said the 
position was eliminated along with other employee's 
positions.  He reported that he had had some prior job 
difficulties and his employer had tried to fire him on a 
number of occasions.  Prior to this job he was employed for 
17 years as a mechanic at a car dealership.  The veteran 
reported that he had been married three times.  His first 
marriage lasted for two years and his second marriage lasted 
for 11 years.  He had one son from the second marriage but he 
hardly spoke with him.  He married his third wife in 1988 and 
had some rocky periods but they were getting along better 
now.  He reported periods of explosive anger during his 
marriages and admitted problems with controlling his anger.  
He informed the examiner that he did not have a whole lot of 
friends.  He described himself as a loner who liked to 
distance himself from people.  This had only been a problem 
for the past several years.  Prior to that, he had multiple 
friends and was social.  The veteran enjoyed watching sports 
on television.  He used to like going to events in person and 
playing softball until he was physically unable to do so.  He 
enjoyed working on a 157-acre farm he kept busy on.  The 
veteran reported a remote history of being involved in bar 
fights.  

Mental status examination revealed that thought processes 
were logical and sequential.  The veteran denied any 
delusions or hallucinations.  His speech was not pressured 
and he denied suicidal or homicidal ideations.  His 
activities of daily living were adequate.  He was oriented to 
person, place and time.  Memory was intact for recent and 
remote events.  He reported that he obsessively counted 
things in his head.  He appeared nervous and somewhat 
depressed with some degree of psychomotor retardation.  He 
reported panic attacks, which were worse in crowds; 
therefore, he preferred to be by himself.  He reported 4 or 5 
panic attacks per year.  He denied a history of 
mania/hypomania.  He denied being severely depressed or 
having tearful episodes now.  He denied recent impaired 
impulse control problems.  He reported sleeping about three 
hours per night and had problems staying asleep.  He would 
wake up and obsess about things.  He reported that he had not 
slept well in 25 to 30 years.  He did not like watching war 
movies or talking about Vietnam.  Watching war related movies 
or silence would trigger memories of being in Vietnam.  He 
reported nightmares once or twice weekly as well as episodes 
of flashbacks two to three times per month.  Loud noises 
would set him off.  

The pertinent diagnoses were depressive disorder not 
otherwise specified and PTSD.  The GAF (Global Assessment of 
Functioning) for the depressive disorder, not otherwise 
specified, was 60 and the GAF for the PTSD was 80.  The 
examiner opined that the degree of dysfunction the veteran 
was experiencing was not related to PTSD.  The examiner noted 
the veteran reported nightmares and flashbacks of his 
experiences in Vietnam.  He described avoidance and feelings 
of detachment along with chronic sleep difficulties and anger 
problems.  However, over the years, he had been able to 
maintain gainful employment until his job was eliminated.  
His PTSD symptoms were not felt to impair his ability to be 
employed.  

A June 2004 VA clinical record shows that the veteran was 
undergoing initial evaluation for PTSD.  He informed the 
clinician that he was fired from his last job after 13 years 
because of his age and an inability to keep up with 
technology.  He last worked in October 2003.  He had a remote 
history of being very angry.  His main presenting problem was 
that he could not sleep more than two to three hours.  He 
reported incidents of anger.  He was unemployed.  He raised a 
garden and a few cows.  He became anxious around a large 
group of people.  He preferred to be by himself.  He stayed 
busy at home tinkering and fixing things.  He had nightmares 
from daily to weekly.  He woke up alarmed.  The examiner 
found that it did not appear that the veteran had flashbacks 
but rather a startle response.  Intrusive thoughts of events 
in Vietnam reportedly occurred daily to weekly.  The veteran 
reported he felt depressed three times per month.  He felt 
angry and  lost.  He was not destitute.  He appeared to have 
avoidant thoughts and conversations of Vietnam.  He was 
anxious in a group.  He had marked decreased participation in 
significant activities.  With regard to detachment, he 
reported that he had never been able to have a relationship 
or make a commitment.  He had a restricted affect.  He had 
significant sleep problems related to nightmares.  He was 
angry easily, especially verbally but also threw things.  The 
frequency was daily to three to four times per week.  He was 
ill at ease, anxious, disoriented, cautions, on guard and 
leery about things around him, at night and most of the time.  
He had startle responses.  Concentration problems were 
severe.  

On the mental status examination, the veteran was 
apprehensive and easily overwhelmed.  Psychomotor activity 
was normal.  Mood and affect was depressed related to war, 
job loss and financial issues but the veteran emphasized the 
former.  He experienced significant anxiety with periodic 
anxiety attacks about once per week where he became 
disoriented.  Speech was direct and relevant.  He had passive 
suicidal ideation but 20 years prior it was more serious.  
The current GAF was 55 to 57.  

In June 2004, it was noted that, after consultation, it was 
opined that the veteran's GAF was lower than previously 
estimated.  The revised estimate for the current GAF was 51-
53.  This was based on the overall evaluation of his current 
distress, which was more severe given the number of PTSD 
criteria that were checked and the distress level 
communicated.  

A September 2004 VA clinical record reveals the veteran 
denied any income for the previous 30 days.  An October 2004 
VA clinical record includes an axis I diagnosis of alcohol 
abuse and axis IV diagnosis of PTSD.  Reportedly, the 
veteran's young grandchild was critically ill.  A GAF of 45 
was assigned.  

Analysis

The Board finds in this case that an initial rating in excess 
of 50 percent for PTSD is not warranted at any time during 
the appeal period.  With regard to the criteria listed for a 
70 percent evaluation, the veteran had reported suicide 
attempts in the past but none for many years.  He had 
expressed passing passive suicidal thoughts during the appeal 
period but there was never any plan.  The most recent 
evidence of record is devoid of any references to suicidal 
symptomatology.  At the time of the April 2004 VA 
examination, the veteran reported that he would obsessively 
count objects in his head.  There was no further mention of 
this symptomatology in the clinical records or in the 
veteran's testimony.  There is no indication that this 
symptomatology results in any industrial or social impairment 
and is not sufficient to warrant a rating in excess of 50 
percent.  The veteran reported the presence of panic attacks, 
but these have not been objectively confirmed.  In any event, 
there is no indication that the veteran experiences near 
continuous panic or depression which affected his ability to 
function.  The veteran reported that he had a past history of 
fights but none for many years.  His reports of recent anger 
outbursts do not include any evidence of periods of 
associated violence other than statements of throwing things.  
There is no indication that the veteran threw things at 
individuals in anger.  The Board finds this symptomatology is 
not comparable to unprovoked irritability with periods of 
violence.  There is no other indication that the veteran's 
service-connected disability was manifested by any of the 
pertinent symptoms enumerated for a 70 percent evaluation.  
There was no evidence of problems with the veteran's speech.  
He did not have any problems with spatial disorientation.  
There was no evidence that the veteran neglected his personal 
appearance or hygiene.  There was also no demonstration of an 
inability to adapt to stressful circumstances including in 
work or a work like setting.  The veteran reported that he 
had a few friends and that he maintained a relationship with 
his spouse during the appeal period.  

As to a total scheduler rating, the Board finds that the 
veteran does not meet any of the criteria listed as required 
for a 100 percent evaluation under Diagnostic Code 9411.  
There is  no evidence of gross impairment in thought 
processes or communications, persistent delusions or 
hallucinations, or grossly inappropriate behavior on the part 
of the veteran.  The veteran has not been described as being 
in persistent danger of hurting himself or others.  As noted 
above, there was a remote history of personal violence but 
not during the appeal period.  There is no evidence of record 
demonstrating that the veteran had an intermittent inability 
to perform activities of daily living.  At the time of the 
January 2004 VA clinical record, the veteran indicated that 
he felt disoriented at times.  The June 2004 VA clinical 
record indicates the veteran reported that he became 
disoriented as a result of periodic anxiety attacks, which 
allegedly occurred once per week.  However, there was no 
further allegations of the presence of this symptomatology in 
the clinical records and there is no indication in the 
records that the veteran experienced social or industrial 
impairment as a result of this alleged disorientation.  There 
is no evidence of memory loss for the names of close 
relatives, the veteran's occupational history or his own 
name.  

The veteran reported that one of the main problems associated 
with his PTSD was problems sleeping.  The clinical records 
document complaints of problems sleeping. There is no 
indication, however, that the veteran experiences ill effects 
from his disturbed sleep that are not already reflected in 
the 50 percent rating assigned.  The veteran does not report 
increased fatigue and the medical records do not reflect 
pertinet complaints of ill effects due to sleep problems.  
Various clinical records associated with the claims file 
document that the veteran has consistently denied being 
fatigued.  For example, a VA clinical record dated in July 
2006 reveals with regard to PTSD symptoms that the veteran 
was still having problems sleeping.  The veteran reported 
that he did not know why he had the problems.  He reportedly 
averaged two to three hours of sleep per night.  However, the 
same clinical record indicates the veteran also denied 
fatigue. The Board finds the veteran's reported sleep 
problems are not productive of social or industrial 
impairment.  The Board notes the veteran has indicated that 
he had had problems with sleep for many years, including the 
years he was gainfully employed, without evidence of 
impairment due to fatigue.  

The veteran's representative contends that the veteran lost 
his last job due to symptomatology from his PTSD.  This 
contention is not supported by any objective evidence and the 
veteran's own statements contradict this contention.  The 
medical records demonstrate that the veteran has consistently 
reported he was laid off from his last job when the division 
he worked for shut down.  He did not report that he lost his 
job due to PTSD.  There is no medical evidence of record that 
indicates that the veteran was unemployable due to his 
service-connected PTSD.  No health care professional has 
provided a written opinion indicating that the veteran's PTSD 
made the veteran unemployable.  

The Board also finds that the Global Assessment of 
Functioning (GAF) scores associated with the claims file, 
when considered together with the other evidence, do not 
support a rating in excess of 50 percent during any portion 
of the appeal period.  GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness." See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.), p. 32 (DSM-IV)). 

GAF scores ranging between 71 and 80 reflect that if symptoms 
are present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging from 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  GAF scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers). 

Lower GAF scores represent greater levels of symptomatology.  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communications (e.g.  speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g. depressed man 
avoids friends, neglects family, and is unable to work).  
American Psychiatric Association:  DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM 
IV); 38 C.F.R. §§ 4.125, 4.130.

In the current case, the lowest GAF score assigned for PTSD 
during the pertinent time period is the GAF of 51-53, which 
was noted in a June 2004 VA clinical record.  A GAF of 51-53 
represents only moderate symptoms.  The Board finds that 
moderate symptoms are encompassed by the rating criteria 
included in the 50 percent evaluation for PTSD under 
Diagnostic Code 9411.  The other GAF score assigned in April 
2004 for PTSD was a GAF of 80.  This score represents 
symptoms of only slight impairment.  The October 2004 VA 
clinical record includes a GAF score of 45 for the Axis I 
diagnosis of alcohol abuse, which is a nonservice-connected 
disorder.  PTSD was only reported on the Axis IV diagnosis.  
In any case, the evidence does not demonstrate that the 
veteran's PTSD warrants more than a 50 percent evaluation 
under Diagnostic Code 9411 at any pertinent time.  
Accordingly, the appeal as to this issues is denied.  

Entitlement to an initial rating in excess of 10 percent for 
headaches
 as a residuals of a concussion.

Analysis

In a February 2005 rating decision, the RO granted service 
connection for headaches as a residual of a concussion.  The 
grant was based on the veteran's history that he was 
subjected to a mortar attack during active duty, which 
resulted in bleeding ears and headaches since that time.  
Associated with the claims file is a service medical record 
which indicates the veteran sought treatment for bleeding 
ears and that he was near a large blast.  The RO granted 
service connection and assigned a 10 percent evaluation under 
Diagnostic Code 8100.  

Pursuant to Diagnostic Code 8100, a 10 percent disabling 
rating is warranted for migraine headaches with 
characteristic prostrating attacks averaging one in two 
months over the last several months.  A 30 percent evaluation 
is warranted for migraine headaches where there is 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  A 50 percent 
evaluation is warranted if there are very frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

Diagnostic Code 8100 provides the rating criteria for 
evaluation of migraines.  The Board finds, however, that 
evaluation of the veteran's headaches is more appropriate 
under Diagnostic Code 8045, which provides the rating 
criteria for evaluation of brain disease due to trauma.  The 
nature of the reported in-service injury was exposure to a 
mortar explosion or explosions, i.e. trauma.  The examiner 
who conducted the August 2004 VA examination determined that 
the veteran had post-concussion headaches with a migrainous 
component.  There is no indication that the veteran's 
headaches were the result of a neurological or disease 
process separate from trauma.  

Accordingly, the Board finds that an evaluation under 
Diagnostic Code 8045 (brain disease due to trauma), rather 
than Diagnostic Code 8100 (migraine), is consistent with the 
veteran's initial claim for headaches and the disability for 
which service connection was granted-headaches due to 
concussion or, as the veteran has maintained, exposure to 
mortar explosions in the military.  In other words, 
Diagnostic Code 8045 more nearly approximates the medical 
history of the reported in-service injury.  

Under Diagnostic Code 8045 which provides the rating criteria 
for brain disease due to trauma, purely subjective complaints 
such as headaches, dizziness, insomnia, etc., recognized as 
symptoms of brain trauma, will be rated as 10 percent and no 
more under Diagnostic Code 9304.  This 10 percent rating will 
not be combined with any other rating for a disability due to 
brain trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under diagnostic code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  

The veteran's current complaints regarding his service 
connection headaches are purely subjective and therefore a 10 
percent evaluation is warranted.  

On VA neurological examination in August 2004, the veteran 
reported he had headaches that were so severe the pain could 
not be described.  He rated it as 10/10.  The headaches 
occurred every two to three months and lasted for a day or 
two.  He reported he had both nausea and vomiting with the 
headaches.  He also had photophobia but denied phonophobia or 
osmophobia.  He had scintillation spectra and had had both 
scotoma and blurred vision in the past.  When he had a 
headache, he went to bed with his eyes closed in the dark.  
When he worked and had a headache, he would go hide until he 
could get off and then would take a sick day.  He reported he 
took aspirin and over the counter Excedrin Migraine but 
neither really helped.  Physical examination was normal with 
the exception of the veteran being markedly hard of hearing.  
The pertinent diagnosis was postconcussion headaches with 
migrainous components.  

The veteran testified before the undersigned in June 2007 
that he experienced severe headaches that varied in 
frequency.  They could be three times one month, one time the 
next month and five times the following month.  He never knew 
when they would begin. 

The Board finds that a higher initial rating is not warranted 
for the service-connected headaches as a residual as a 
residual of a concussion.  The disability is manifested by 
purely subjective complaints.  Furthermore, even though the 
veteran has described the presence of intense pain associated 
with headaches, the medical treatment records do not document 
any such complaints or include any pertinent diagnoses.  

Entitlement to an initial compensable evaluation for hearing 
loss.

Criteria

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIA is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A zero percent evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is I through 
IX; where hearing in the better ear is II, and hearing in the 
poorer ear is II to IV; or where there is level III hearing 
in both ears. 38 C.F.R. § 4.85, Table VII, Diagnostic Code 
6100.

Essentially,  the assignment of disability ratings for 
hearing impairment is derived by the mechanical application 
of the Ratings Schedule to the numeric designations assigned 
after audiometry evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).





Analysis

The Board finds that an increased rating is not warranted for 
the service-connected hearing loss.  On the authorized 
audiological evaluation in August 2004, pure tone thresholds, 
in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
15
15
55
LEFT
15
30
45
55

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 in the left ear.  The 
average pure tone loss in the right ear was 25 decibels.  The 
average pure tone loss in the left ear was 36.25 decibels.  
When these values are applied to Table VI, they result in 
level I hearing disability in the right ear and level II 
hearing disability in the left ear.  When these values are 
applied to Table VII, the resulting disability evaluation is 
0 percent (non-compensable).  

In this case, Table VIA is not for application because the 
audiological evaluations have not shown that the veteran's 
puretone threshold was 55 decibels or more at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 
Hertz), or that his puretone threshold was 30 decibels or 
lower at 1000 Hertz and 70 decibels or more at 2000 Hertz, 
which might otherwise warrant special consideration.  See 38 
C.F.R. §§ 4.85(c), 4.86(a).  

The Board acknowledges the contentions put forth by the 
veteran regarding the impact of his service-connected 
bilateral hearing loss on him.  However, as noted previously, 
because assignment of disability ratings for hearing 
impairment is derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometry evaluations, there is no doubt as to the proper 
evaluation for assignment.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  Based on the reported testing, the 
veteran's hearing loss equates to a non-compensable level of 
disability during the entire appeal period.  A staged rating 
is not warranted.  See Fenderson v. West, 12 Vet. App. 119, 
125- 26 (1999).  
Entitlement to an initial compensable evaluation 
for residuals of phosphorus burn to the left foot.

Factual background

At the time of an August 2004 VA examination, the veteran 
reported he was injured on the foot with what he thought was 
napalm.  He did not receive any medical care but treated the 
wound himself by smothering it with mud.  It healed without 
complications.  The examiner noted that the veteran denied 
any current symptoms from the scar and had to look at his 
feet to see which one was affected.  

The physical examination revealed an L shaped scar on the 
left medial foot at the arch that measured 2 centimeters on 
one leg and 3 centimeters on the other.  The scar was 1/8 
inch wide.  There was an area of fatty tissue with the 
encircling arms of the scar that measured 3 centimeters by 3 
centimeters and was elevated by 1/4 centimeter.  There was no 
pain in the scar on examination, but it was adherent to 
underlying tissue.  The texture of the scar was smooth with 
no irregularity, atrophy, shininess, or scaliness. The scar 
was not unstable and was without frequent loss of covering of 
skin over the scar from ulceration or breakdown of skin.  
There was a depression of the surface contour of the scar on 
palpation.  The scar was superficial with no underlying soft 
tissue damage and was not deep.  There was no inflammation, 
edema, or keloid formation.  The scar was of the same color 
as normal areas of the skin without hypopigmentation or 
hyperpigmentation.  There was no gross distortion or 
asymmetry of any feature or paired set of features.  There 
was no induration or inflexibility of skin in the area of the 
scar.  There was no limitation of motion or other limitation 
of function caused by the scar.  The scar was not 
disfiguring.  The diagnosis was status post burn to the left 
foot with a scar that had healed without residuals.  

Analysis

The veteran's residuals of a phosphorus burn on the left foot 
is currently evaluated as non-compensable disabling under 
Diagnostic Code 7805, which provides the rating criteria for 
evaluation of a scar based on limitation of function of the 
part affected.  That limitation of function of the part must 
be compensable under a Diagnostic Code for the part in order 
for a compensable rating to be assigned.  The examiner who 
conducted the August 2004 VA examination found that there was 
no limitation of function of any part as a result of the 
service-connected scar.  An increased rating is not warranted 
when the disability is evaluated under Diagnostic Code 7805.

The Board finds that an increased rating is not warranted 
when the service-connected scar is evaluated under any of 
other potentially applicable rating code scars.  Diagnostic 
Code 7800, for instance, evaluates scars based upon 
disfigurement of the head, face, or neck.  As the veteran's 
service-connected scar on the left foot is clearly not part 
of the head, face, or neck, this code is not applicable in 
the instant case.

Under Diagnostic Code 7801, scars, other than of the head, 
face or neck, that are deep or that cause limited motion 
warrant a 10 percent rating when the scars cover an area or 
areas exceeding 6 square inches (39 sq. cm.).  A 20 percent 
rating is warranted when the area or areas exceeds 12 square 
inches (77 sq. cm.).  A 30 percent rating requires an area or 
areas exceeding 72 square inches (465 sq. cm.), while a 40 
percent rating requires an area or areas exceeding 144 square 
inches (929 sq. cm.).  The examiner who conducted the August 
2004 VA examination specifically opined that the service-
connected scar was not deep or resulted in any limitation of 
function.  The reported size of the scar noted at the time of 
the August 2004 VA examination did not equate to a 
compensable evaluation under this Diagnostic Code.  
Consequently, no compensable rating is warranted under 
Diagnostic Code 7801.

Under Diagnostic Code 7802, scars, other than of the head, 
face or neck, that are superficial and that do not cause 
limited motion warrant a 10 percent rating when the scars 
cover an area or areas of 144 square inches (929 sq. cm.) or 
greater.  The examiner who conducted the August 2004 VA 
examination described that the scar in question as 
superficial.  Significantly, the area of the scar does not 
meet the required size for a compensable evaluation under 
this Diagnostic Code.  

Diagnostic Code 7803 provides that superficial, unstable 
scars warrant a 10 percent evaluation.  A Note following this 
Code defines an unstable scar as one where, for any reason, 
there is frequent loss of skin over the scar.  A superficial 
scar is not one associated with underlying soft tissue 
damage.  The examiner who conducted the August 2004 VA 
examination specifically determined that the scar in question 
was not unstable.  A compensable evaluation is not warranted 
under Diagnostic Code 7803.  

Current Diagnostic Code 7804 provides that a 10 percent 
disability rating is warranted for a tender and painful 
superficial scar.  The examiner who conducted the August 2004 
VA examination reported that the service-connected scar was 
not tender or painful.  A compensable evaluation is not 
warranted under Diagnostic Code 7804.  

Having considered all relevant rating provisions, the Board 
concludes that the service-connected scar of the left foot is 
appropriately rated as non-compensably disabling.  The 
evidence is not in equipoise as to whether the requirements 
for a compensable rating are met, and the appeal as to this 
issue is denied.  

Entitlement to an initial compensable evaluation 
for a perforated right eardrum.

Analysis

The veteran's service-connected perforation of the right 
eardrum has been evaluated as non-compensably disabling under 
38 C.F.R. § 4.87, Diagnostic Code 6211.  A noncompensable 
evaluation is the only rating available under this diagnostic 
code.  Consequently, the veteran is not entitled to an 
increased or compensable rating for this disability.  Service 
connection is not in effect for any other ear disorder with 
the exception of hearing loss which is also addressed in this 
decision.  No other rating criteria is applicable.  There is 
no competent evidence demonstrating that the service-
connected right ear disability has been diagnosed with or is 
productive of symptomatology analogous to cholesteatoma 
(Diagnostic Code 6200); chronic nonsuppurative otitis media 
with effusion (Diagnostic Code 6201), otosclerosis 
(Diagnostic Code 6202), loss of the auricle (Diagnostic Code 
6207), malignant and benign neoplasms of the ear (Diagnostic 
Codes 6208 and 6209), or chronic otitis externa (Diagnostic 
Code 6210).  

Conclusion

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order for any of the disabilities on 
appeal.  The evidence in this case does not show that the 
veteran's disabilities have caused marked interference with 
his employment, or that such has had frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to increased ratings for any 
of the disabilities currently on appeal.  It follows that 
there is not a state of equipoise of the positive evidence 
with the negative evidence to permit favorable determinations 
pursuant to 38 U.S.C.A. § 5107(b).  A staged rating is not 
warranted for any of the disabilities on appeal.   Fenderson 
v. West, 12 Vet. App. 119 (1999).  The veteran is free, of 
course, to apply with the RO to reopen his claim for 
increased compensation at any time, especially if his 
disability picture changes significantly.  


ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD is not warranted.  The appeal is denied.  

Entitlement to an initial rating in excess of 30 percent for 
headaches as residuals of a concussion is not warranted.  The 
appeal is denied.  

Entitlement to an initial compensable evaluation for hearing 
loss is not warranted.  The appeal is denied.  

Entitlement to an initial compensable evaluation for 
residuals of phosphorus burn to the left foot is not 
warranted.  The appeal is denied.  

Entitlement to an initial compensable evaluation for a 
perforated right eardrum is not warranted.  The appeal is 
denied.  



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


